Citation Nr: 1139245	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-20 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent prior to October 22, 2008 for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployabiltiy (TDIU) prior to October 22, 2008.  


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, & Kilpatrick, law firm


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) from December 2006 and July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Specifically, the December 2006 rating decision continued an initial 50 percent disability rating for PTSD and a July 2007 rating decision denied a TDIU.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a Board videoconference hearing in June 2010.  A transcript of this proceeding has been associated with the claims file.  

In a July 2010 decision the Board continued the initial 50 percent disability rating assigned for the Veteran's PTSD and assigned a 70 percent disability rating effective October 22, 2008.  In this decision the Board also found that the Veteran was not appealing the TDIU denial and declined jurisdiction of the TDIU issue.  

The Veteran appealed the July 2010 Board decision to the Court of Appeals for Veterans Claims (Court) and in January 2011 the Court issued an Order remanding the appeal back to the Board for compliance with a January 2011 Joint Motion for Remand (JMR).  Significantly, in the January 2011 JMR it was noted that the Board should discuss evidence favorable to the Veteran when analyzing the rating period prior to October 22, 2008.  It was also noted that the Veteran's TDIU claim should have been adjudicated by the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) as the TDIU claim was "part and parcel" of the Veteran's claim for an increased rating for his PTSD.    

Subsequently, by rating decision dated in June 2011 the RO granted a TDIU effective October 22, 2008.  

As was noted in the July 2010 Board decision, an October 2008 VA psychiatric examiner stated that he felt that it was at least as likely as not that the Veteran's diabetes, diagnosed in 1960, and subsequent disabling back pains were "caused by unsanitary conditions in the Pacific Islands."  The Board referred the claims for service connection for diabetes and low back disorder to the RO for consideration.  While the RO adjudicated the diabetes claim in a June 2011 rating decision the low back claim has still not been adjudicated.  As the low back disorder claim has still not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is, once again, referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In August 2011 correspondence from both the Veteran and his representative they  indicated that they wished to withdraw the Veteran's pending appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2011 correspondence from both the Veteran and his representative they  indicated that they wished to withdraw the Veteran's pending appeal.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this case and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


